Citation Nr: 1442180	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO. 11-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether clear and unmistakable error (CUE) was made in a September 6, 1983 rating decision which denied service connection for a kidney condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The record does not establish an error of fact or law in the September 1983 rating decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The September 1983 rating decision did not contain CUE in denying service connection for a kidney condition.  38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to clear and unmistakable error claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE it is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2013).

II. CUE Claim

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  In this case the Veteran did not file a timely appeal to the September 1983 rating decision, nor was any new and material evidence submitted within a year, and that decision is therefore final.  38 U.S.C § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192; currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Such a final decision, however, may be reversed where evidence establishes that it was a product of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  A final and binding RO decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b) (2013). 

The Veteran alleges that he is entitled to an earlier effective date for his service-connected voiding dysfunction (claimed as renal disease) due to CUE committed in the September 1983 rating decision.  An October 2008 rating decision granted service connection with an April 2008 effective date, the date of the Veteran's most recent claim.  The Veteran contends that he was misdiagnosed in service, that he never had a kidney condition, and that his current bladder condition was present at the time of the 1983 rating decision.

The pertinent evidence at the time of the September 1983 rating decision included service treatment records as well as a June 1983 VA examination and accompanying medical tests.  Service treatment records reflect that the Veteran was treated multiple times for what was believed to be a urinary tract infection (which was later ruled out) and dysuria.  The Veteran also complained of blood in his urine and reported that he was unsure whether he had a history of blood in his urine on a June 1982 report of medical history.  The June 1983 VA examination report reflects that the Veteran was healthy at that time and diagnosed no kidney or genitourinary abnormalities.  Urinalysis conducted at that time was normal, as were X-rays of the Veteran's kidneys, urethers, and bladder.  Based on this evidence, the Veteran was denied service connection for a kidney condition, as no kidney condition or any other genitourinary abnormality was diagnosed. 

After review of the entire record, the Board finds that there was no CUE committed in the September 1983 rating decision.  The facts, as they were at the time, did not support a diagnosis of either a kidney or bladder condition.  The Veteran was determined to be normal upon examination in June 1983.  While the Veteran alleges that he was misdiagnosed, this is not an assertion that can sustain a CUE claim.  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Here, the Veteran does not allege that the facts at the time were interpreted incorrectly in the rating decision.  Rather, he asserts that a different set of facts, e.g.  a diagnosis of a bladder condition, should have been present, but the evidence at the time, including a VA examination, does not support that.  Even if the initial claim is treated as a claim for any genitourinary disability, including a bladder disability, there would still have bene no basis to grant service connection since there was no genitourinary disability of any type diagnosed at that time.  

There is also no basis to conclude that a claim for a bladder disability was filed in 1982 and has remained pending ever since.  The Board finds that even if the initial claim were construed as a claim for a bladder disability, as opposed to a kidney disability, the September 1983 rating decision made it clear that the claim was being denied because no genitourinary condition was present.  Therefore, the entire claim has been denied, and the Veteran was on notice that it had been denied.  The rating decision was very clear that no genitourinary disability had been diagnosed or was present.  See Deshotel v. Nicholson, 457 F.3d. 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232 (2007); Cogburn v. Shinseki, 24 Vet. App. 205 (2010)

In summary, the Board finds that the September 1983 rating decision properly applied the laws and regulations then in effect to the facts as they existed at the time.  As such, the September 1983 decision was not the product of CUE.  38 C.F.R. § 3.105.


ORDER

The September 1983 rating decision that denied service connection for a kidney condition is not clearly and unmistakably erroneous, and the appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


